Citation Nr: 1706812	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  06-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to disability ratings in excess of 40 percent for service-connected ulcer disease with vagotomy and pyloroplasty and complaints of dumping syndrome (hereinafter ulcer disease) prior to June 28, 2016, and in excess of 60 percent from that date.


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  That rating decision, in pertinent part, continued a 20 percent rating for service-connected ulcer disease.  In a November 2005 statement of the case, the RO increased the rating for ulcer disease to 40 percent.  

In December 2008, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims file.  

In September 2009 and March 2016, the Board remanded the claim for further development.

The Board notes that the March 2016 remand included the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for pernicious anemia as a result of treatment at a VA medical facility.  Subsequent to that remand, in a July 2016 rating decision, the RO granted service connection for pernicious anemia, as well as the associated disabilities of peripheral neuropathy of the right and left upper and lower extremities.  In a statement received in August 2016, the Veteran indicated that his 1151 claim did not pertain to pernicious anemia but to issues regarding hepatitis C.  The Veteran is already service connected for hepatitis C.  Section 1151 provides compensation for disabilities "as if" they were service-connected even though they are actually found to have been caused, not by a disease or injury in service, but by VA hospital care, medical or surgical treatment, or examination.  38 U.S.C.A. § 1151(a) ("Compensation under this chapter . . . shall be awarded for a qualifying additional disability . . . in the same manner as if such disability . . . were service-connected.").  Thus, to the extent that the Veteran is claiming entitlement to compensation under § 1151 for a disability for which service connection is not already in effect, that issue is referred to the RO for initial consideration. 


FINDINGS OF FACT

1.  For the period on appeal prior to June 28, 2016, the evidence shows that the Veteran's ulcer disease disability exhibited moderate symptoms of nausea after a meal, esophageal distress of moderate severity several times a week to weekly, vomiting occasionally to daily at times, loose stools several times per week, and weight loss, but no malnutrition, hematemesis, or melena.

2.  From June 28, 2016, the Veteran's ulcer disease disability exhibited severe postgastrectomy syndrome that was associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for ulcer disease with vagotomy and pyloroplasty and complaints of dumping syndrome prior to June 28, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7308 (2016).

2.  The criteria for a disability rating in excess of 60 percent for ulcer disease with vagotomy and pyloroplasty and complaints of dumping syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7308 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a)  (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, in a January 2005 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  In a November 2005 statement of the case and subsequent supplemental statements of the case, the RO outlined the criteria considered for rating ulcer disease.  The record also reflects that VA has made reasonable efforts to obtain all relevant records, to include the Veteran's VA treatment records.

VA's duty to assist also includes affording a veteran a VA examination when warranted.  Here, the Veteran underwent relevant examinations in November 2004, April 2008, January 2011, June 2013, and June 2016.  The examination reports, taken together, are adequate as they were based on physical examinations and the examiners considered the Veteran's subjective complaints.  The examination reports provide the medical information needed to address the relevant rating criteria.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Background and Evidence

The Veteran has been service connected for a disability now characterized as ulcer disease with vagotomy and pyloroplasty, complaints of dumping syndrome, since June 1973.  In October 2004, the Veteran requested a revaluation of his service-connected condition.

During VA examination in November 2004, it was noted that the Veteran had lost 10 pounds in a six-month period.  His current weight was 132.5 pounds.  The Veteran reported nausea and vomiting three or four times a week, usually brought on by eating and migraine headaches.  He reported frequent stomach pain when he ate.  The examiner noted functional impairment caused by muscle wasting in the hands, feet and lower legs.  It was indicated the Veteran lost work twice a month for the condition.  There was no associated malnutrition or anemia.

In April 2005, the RO continued a 20 percent rating for ulcer disease.  In the November 2005 statement of the case, the RO increased the rating to 40 percent finding that the preponderance of the medical evidence indicated weight loss, vitamin and nutritional deficiency as well as frequent symptoms of heartburn, dysphagia and diarrhea that more closely approximated a 40 percent disability rating.

In April 2008, the Veteran underwent another VA examination.  He complained of nausea and chronic fatigue.  He stated he woke up with nausea every day.  He complained of occasional vomiting, sometimes three times per week.  He indicated having three to four bowel movements every day.  He denied any history of hematemesis or melena.  He complained of epigastric pain that was sharp and stabbing.  He had been maintaining a steady weight, and his current weight was noted as 158 pounds.  He had been diagnosed with anemia in 2004 due to B-12 deficiency and was taking vitamin B-12 shots every month with good results.

In December 2008, the Veteran testified at a video conference hearing before the Board.  The Veteran indicated his bowels were very loose and that he had to go to the bathroom 20 minutes after eating.  He reported having trouble controlling his bowels which he felt was associated with dumping syndrome.  He indicated he occasionally had accidents.  He reported ongoing abdominal pain, nausea and vomiting.  He indicated that over the course of a nine hour period, he would have to go to the bathroom three or four times.  His wife testified that he had to change his pants two or three times a day.  She indicated they could not go out often because he had to have a bathroom handy.  She reported that he got nauseated very easily and watched what he ate.

At a January 2011 VA examination, the Veteran noted episodic diarrhea that occurred on a weekly basis.  It was noted the Veteran had more than 12 attacks a week lasting a day or less.  The examiner reported there were no signs of significant weight loss or malnutrition or signs of anemia.  His current weight was 138 pounds.

On a June 2013 VA examination,  it was noted the Veteran had periodic abdominal pain, weight loss, recurrent nausea, and transient vomiting.  Anemia, hematemesis and melena were not indicated.  The Veteran had gone to the hospital for a week within the past year for abdominal pain which was considered an incapacitating episode due to his ulcer disease.  It was noted the Veteran had mild, infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations of postgastrectomy syndrome.  It was noted the Veteran had not worked in many years, but if he did, he would need to be near a bathroom and to rest frequently.

On VA examination conducted June 28, 2016, the Veteran reported continued trouble keeping weight on, vitamin deficiencies, and fatigue due to loss of part of his stomach.  The Veteran reported that he could not eat a full meal due to nausea.  Sometimes he would eat the rest of his meal later.  Some days he could not get an appetite, or was nauseated and could not eat.  If he ate bananas or too many carbohydrates, like bread, he got dumping symptom.  Usually this was at about 4 a.m. after he had eaten the night before.  He had loose stools and sometimes his stool was formed.  From the time he woke up to the time of breakfast he might go to the bathroom four or five times.  He also reported that he could not eat without going to the bathroom in thirty minutes.  The Veteran was not able to take in dairy; he could now at least eat lactose removed meds.  

The examiner noted that the Veteran had recurring episodes of severe symptoms four or more times per year.  The average duration of such episodes was one to nine days.  The Veteran had continuous abdominal pain.  He had weight loss, with his baseline weight noted as 155 pounds in 1972 and current weight 135 pounds.  The Veteran had periodic nausea four or more times per year.  The average duration of such episodes was one to nine days.  He also had mild vomiting, four or more times per year and lasting for less than one day.  The examiner stated that the Veteran had four or more incapacitating episodes per year, lasting from one to nine days, where he had to go to bed because he was totally weak due to dumping every day for days.  The Veteran also had severe postgastrectomy syndrome that was associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  

The examiner noted that the Veteran's post-gastrectomy syndrome affected his ability to work:  "the Veteran is weak, has difficulty with dumping syndrome requiring him to use restroom after meal.  Cannot gain weight.  Having to go the bathroom frequently and weakness afterward interfered with his being able to do welding or contract work and eventually in 1998, he was forced to resign his job due to the company he worked under made him.  Veteran had to go on SS disability as a result."

In a July 2016 rating decision, the RO increased the Veteran's rating for ulcer disease to 60 percent from June 28, 2016, based on the results of the June 2016 VA examination.

Analysis

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2016). 

In this regard, 38 C.F.R. § 4.114 indicates that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  

The RO has rated the Veteran's ulcer disease with vagotomy and pyloroplasty and complaints of dumping syndrome under Diagnostic Code 7305, 7308, and 7348.  

Under Code 7348 for vagotomy with pyloroplasty or gastroenterostomy, a 20 percent rating is assigned for recurrent ulcer with incomplete vagotomy, a 30 percent rating is assigned for symptoms and confirmed diagnosis of alkaline gastritis, or of confirmed persisting diarrhea, and a 40 percent rating is assigned when the surgical intervention is followed by demonstrably confirmative postoperative complications of stricture or continuing gastric retention.  This diagnostic code also provides that a recurrent ulcer following complete vagotomy is to be rated under diagnostic code 7305, minimum rating 20 percent; and that dumping syndrome should be rated under diagnostic code 7308.

Diagnostic Code 7308 refers to postgastrectomy syndromes.  Under Diagnostic Code 7308, a 60 percent rating, the maximum rating provided for under that code, is warranted for severe symptoms associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  A 40 percent rating is warranted for moderate symptoms with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals, but with diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2016).

Diagnostic Code 7305 addresses duodenal ulcers.  Under Diagnostic Code 7305, a 60 percent rating, the maximum rating provided for under that code, is warranted for severe symptoms associated with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is warranted for moderately severe symptoms manifested by symptoms less than "severe," but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).

The words "slight," "moderate," "moderately severe," "marked, and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

In evaluating the Veteran's symptoms, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2012).

After a careful and thorough review of all the medical and lay evidence of record, the Board finds that the currently assigned 40 percent disability rating for the Veteran's gastric disability appropriately approximates the Veteran's degree of disability for the period prior to June 28, 2016.  The currently assigned 60 percent disability rating is appropriate for the period since June 28, 2016.

For the period on appeal prior to June 28, 2016, the collective evidence shows that the Veteran's ulcer disease disability exhibited symptoms that most nearly approximate the rating criteria for a 40 percent evaluation under Diagnostic Code 7308.  While the June 2013 examiner noted only mild, infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations of postgastrectomy syndrome, overall the Veteran exhibited moderate symptoms of nausea after meals, esophageal distress of moderate severity several times a week to weekly, vomiting occasionally to daily at times, and loose stools several times per week.  The Veteran experienced weight loss at times, but no malnutrition was noted.  Neither hematemesis nor melena was present.  

The RO granted a 60 percent rating effective June 28, 2016, the date of the most recent VA examination.  The June 2016 VA examiner found that the Veteran had severe postgastrectomy syndrome that was associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  There is no medical evidence of malnutrition, circulatory disturbance after meals, or hypoglycemic symptoms prior to the June 28, 2016 VA examination.

In sum, the Board finds that the Veteran's gastric disability is appropriately rated as 40 percent disabling prior to June 28, 2016, and 60 percent as of that date.

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321 (b)(1). 
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected ulcer disease with the established criteria found in the rating schedule.  The Board finds that all of the Veteran's service-connected gastrointestinal symptoms are fully addressed by the rating criteria under which such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's disability.  The Board has considered all of the gastrointestinal symptoms attributed to the Veteran's service-connected disorder and determined that such result in no more than moderate, or as of June 28, 2016, severe, postgastrectomy syndromes.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 40 percent for service-connected ulcer disease with vagotomy and pyloroplasty and complaints of dumping syndrome prior to June 28, 2016 is denied.

A rating in excess of 60 percent for service-connected ulcer disease with vagotomy and pyloroplasty and complaints of dumping syndrome is denied



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


